                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION

In re:                                                      Case No. 15-80104
         Paulino Villanueva

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Jon C. Thornburg, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/28/2015.

         2) The plan was confirmed on 05/21/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/24/2018.

         5) The case was completed on 12/06/2019.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,867.00.

         10) Amount of unsecured claims discharged without payment: $13,233.79.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)




             15-80104 - #69 File 06/25/20 Enter 06/25/20 08:10:11 Pg 1 of 3
Receipts:

         Total paid by or on behalf of the debtor                $106,924.51
         Less amount refunded to debtor                            $7,217.20

NET RECEIPTS:                                                                                         $99,707.31


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $5,050.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                            $7,477.90
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $12,527.90

Attorney fees paid and disclosed by debtor:                          $0.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim        Principal      Int.
Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
Army & Air Force Exchange Services    Unsecured      4,527.61       4,527.61         4,527.61      4,527.61        0.00
Bellsouth Telecommunications, Inc,    Unsecured         455.87           NA               NA            0.00       0.00
Denovous Corporation                  Unsecured         630.06           NA               NA            0.00       0.00
Genesis Financial Solutions INC       Unsecured         111.08           NA               NA            0.00       0.00
Harbor Loans of Leesville             Unsecured         502.00        502.00           502.00        502.00        0.00
Internal Revenue Service              Priority      32,605.82     32,605.82        32,605.82      32,605.82        0.00
Internal Revenue Service              Unsecured     13,963.38     13,963.38        13,963.38      13,963.38        0.00
Jefferson Capital Systems             Unsecured         630.06           NA               NA            0.00       0.00
LA Dept of Revenue & Tax BKR Dept.*   Priority           25.00         25.00            25.00           0.00       0.00
LA Dept of Revenue BKR Dept.*         Unsecured            NA       1,375.00         1,375.00        295.70        0.00
Liberty Loans                         Unsecured         128.00           NA               NA            0.00       0.00
Lvnv Funding Llc                      Unsecured      1,035.70            NA               NA            0.00       0.00
LVNV Funding LLC                      Unsecured      3,793.90            NA               NA            0.00       0.00
Main Street Acquisiton                Unsecured      1,122.85            NA               NA            0.00       0.00
Mid America Bank & Trust Co           Unsecured         408.53        408.53           408.53        408.53        0.00
Mr. Cash                              Unsecured         361.35           NA               NA            0.00       0.00
Omni Financial                        Unsecured      4,296.37       4,296.37         4,296.37      4,296.37        0.00
Paycheck Loans of Louisiana, Inc.     Unsecured         382.50           NA               NA            0.00       0.00
Premier BankCard/Charter              Unsecured         981.20           NA               NA            0.00       0.00
Presley Smith Law Office              Unsecured         497.50           NA               NA            0.00       0.00
Revolve Capital Group, LLC            Secured       30,180.00     30,180.00        30,180.00      30,180.00        0.00
SFC-Central Bankruptcy                Unsecured         400.00        400.00           400.00        400.00        0.00
Sunbelt Credit                        Unsecured         175.00           NA               NA            0.00       0.00
The Money Tree Inc.                   Unsecured         190.00           NA               NA            0.00       0.00
Tower Loan of Leesville               Unsecured      1,659.42            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)




              15-80104 - #69 File 06/25/20 Enter 06/25/20 08:10:11 Pg 2 of 3
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $30,180.00         $30,180.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $30,180.00         $30,180.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $32,630.82         $32,605.82              $0.00
 TOTAL PRIORITY:                                         $32,630.82         $32,605.82              $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,472.89         $24,393.59              $0.00


Disbursements:

         Expenses of Administration                            $12,527.90
         Disbursements to Creditors                            $87,179.41

TOTAL DISBURSEMENTS :                                                                      $99,707.31


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 06/25/2020                             By:/s/ Jon C. Thornburg
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)




             15-80104 - #69 File 06/25/20 Enter 06/25/20 08:10:11 Pg 3 of 3
